Case: 5:21-cv-00135-KKC Doc #: 1-4 Filed: 05/19/21 Page: 1 of 2 - Page ID#: 28




                            Exhibit “3”
              Case: 5:21-cv-00135-KKC Doc #: 1-4 Filed: 05/19/21 Page: 2 of 2 - Page ID#: 29
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Bret Wehrly                                                                    From:     Indianapolis District Office
       2079 Powhatan Trail                                                                      101 West Ohio Street
       Richmond, KY 40475                                                                       Suite 1900
                                                                                                Indianapolis, IN 46204


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Jeremy A. Sells,
24G-2019-00010                                  State & Local Coordinator                                              (463) 999-1161
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       X         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission




                                                                                                                     February 19, 2021
Enclosures(s)                                                                                                                  (Date Issued)
                                                                    Michelle Eisele,
                                                                    District Director
cc:        ALLSTATE INSURANCE COMPANY
           c/o Sara Hunt, Attorney at Law
           Littler Mendelson
           2301 McGee St., Suite 800
           Kansas City, MO 64108
